Title: From Thomas Jefferson to George Hammond, 16 February 1793
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia Feb. 16. 1793.

I have duly recieved your letter of yesterday with the statement of the duties payable on articles imported into Great Britain. The Object of the Report, from which I had communicated some extracts to you, not requiring a minute detail of the several duties on every article, in every country, I had presented both articles and duties in groups, and in general terms, conveying information sufficiently accurate for the Object. And I have the satisfaction to find, on reexamining the expressions in the Report, that they correspond with your statement as nearly as generals can with particulars. The differences which any nation makes between our commodities and those of other countries, whether favorable or unfavorable to us, were proper to be noted: but they were subordinate to the more important questions What countries consume most of our produce? exact the lightest duties? and leave to us the most favorable balance?
You seem to think that in the mention made of your official communication of Apr. 11. 1792. that the clause in the Navigation act (prohibiting our own produce to be carried in our own vessels into the British European dominions) would be strictly inforced in future, and the private belief expressed at the same time that the intention of that court did not go so far, that the latter terms are not sufficiently accurate. About the fact it is impossible we should differ, because it is a written one. The only difference then must be a merely verbal one. For thus stands the fact. In your letter of Apr. 11. you say you have recieved by a circular dispatch from your court directions to inform this government that it had been determined in future strictly  to inforce this clause of the navigation act. This I considered as an official notification. In your answer of Apr. 12. to my request of explanation, you say ‘in answer to your letter of this day, I have the honor of observing that I have no other instructions upon the subject of my communication than such as are contained in the circular dispatch of which I stated the purport in my letter dated yesterday. I have however no difficulty in assuring you that the result of my personal conviction is that the determination of his Majesty’s government to inforce the clause of the act &c. is not intended to militate against the Proclamation &c.’ This personal conviction is expressed in the Report as a private belief in contradistinction to the official declaration. In your letter of yesterday you chose to call it ‘a formal assurance of your conviction.’ As I am not scrupulous about words, when they are once explained, I feel no difficulty in substituting, in the Report, your own words ‘personal conviction’ for those of ‘private belief’ which I had thought equivalent. I cannot indeed insert that it was a formal assurance, lest some readers might confound this with an official one, without reflecting that you could not mean to give official assurance that the clause would be enforced, and official assurance at the same time of your personal conviction that it would not be enforced.
I had the honor to acknowledge verbally the receipt of your letter of the 3d. of August, when you did me that of making the enquiry verbally about six weeks ago: and I beg leave to assure you that I am with due respect, Sir your most obedt. & most humble servt

Th: Jefferson

